Exhibit 10.2

AWARD AGREEMENT FOR RESTRICTED SHARES

UNDER THE

VASCO DATA SECURITY INTERNATIONAL, INC.

1997 STOCK COMPENSATION PLAN

THIS AWARD AGREEMENT FOR RESTRICTED SHARES (this “Agreement”) is made as of
                     (the “Effective Date”), between VASCO DATA SECURITY
INTERNATIONAL, INC. (the “Company”) and                      (the “Grantee”).

WHEREAS, the Company maintains the VASCO Data Security International, Inc. 1997
Stock Compensation Plan (as amended, the “Plan”) for the benefit of its
employees, directors, consultants, and other individuals who provide services to
the Company; and

WHEREAS, to compensate the Grantee for his or her service to the Company and to
further align the Grantee’s personal financial interests with those of the
Company’s shareholders, the Company wishes to award the Grantee a number of
shares of Common Stock (as defined below), subject to the restrictions and on
the terms and conditions contained in the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to the Grantee an award
of the shares set forth on Exhibit A hereto (the “Awarded Shares”) of the
Company’s common stock, par value of $0.001 per share (the “Common Stock”),
subject to the terms and conditions set forth in this Agreement and in the Plan.
The terms of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein. Capitalized terms used but not
defined in this Agreement have the meanings set forth in the Plan.

2. Vesting of Awarded Shares. Subject to Sections 11 and 12, the Awarded Shares
are subject to forfeiture to the Company until they become vested in accordance
with this Section 2.

(a) Awarded Shares will become vested if and to the extent, based upon the
delivery of the applicable audited financial statements of the Company, the
Company achieves the Performance Goal set forth on Exhibit A hereto during the
Performance Period. “Performance Period” means the period commencing on
                     and ending on                     . Any Awarded Shares that
do not vest in accordance with this Section 2 will automatically be forfeited.

(b) In the event of the Grantee’s termination of employment for reasons other
than (i) quit without Good Reason (as defined below) or (ii) Cause (as defined
below), during the two years following a Change in Control:

(A) The Awarded Shares earned and outstanding as of the date the Change in
Control is determined to have occurred will be payable in full at the level
achieved in accordance with Exhibit A hereto; and



--------------------------------------------------------------------------------

(B) If the termination of employment occurs prior to the expiration of the
Performance Period, any remaining Awarded Shares outstanding as of the date the
Change in Control shall be prorated (based on the ratio of (x) the number of
days in that have elapsed in the Performance Period to (y) the total number of
days in the Performance Period) at the target payout level up to and including
the date of such Change in Control and such prorated amount of shares shall be
delivered to the Grantee within 10 days after such termination of employment and
in any event no later than March 15 of the year following the calendar year
during which such termination of employment occurs.

“Cause” means any act that constitutes, in the judgment of the Committee, fraud,
dishonesty, bad faith or a felony towards the Company or any of its
subsidiaries, any violation of the Company’s Code of Ethics and Conduct (or any
successor thereto), conviction of a crime involving moral turpitude, entering
into any contract or business relationship causing diversion of business
opportunity from the Company or any of its subsidiaries (except with the prior
written consent of the Board), or willful and material neglect of the
individual’s duties to the Company or any of its subsidiaries 30 days after
having received written notice thereof, in each case as determined by the
Committee, whose determination shall be conclusive and binding. “Good Reason”
means, following a Change in Control:

(i) The assignment to the Grantee of any duties inconsistent in any respect with
the Grantee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities or any other action by the
Company or a subsidiary that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith;

(ii) Any failure by the Company or a subsidiary to comply with any provision of
any employment agreement entered into between the Grantee and the Company or
such subsidiary other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith;

(iii) The Company (or any subsidiary) requiring the Grantee to be based at any
office or location other than the office occupied by the Grantee as of the date
of an Award or a reasonably comparable office located within a 40-mile radius of
such current office; or

(iv) A material adverse change in the Grantee’s base salary.

A “Good Reason” termination will have occurred only if (x) the Grantee
terminates his employment during the two years following the initial existence
of a Good Reason event; (y) the Grantee provided notice to Company within 90
days of the initial existence of a Good Reason condition; and (z) the Company
failed to cure the Good Reason event within 30 days of such notice from the
Grantee. Any good faith determination of “Good Reason” made by the Grantee shall
be conclusive.



--------------------------------------------------------------------------------

(c) If the Grantee’s service with the Company ceases by reason of the Grantee’s
death or Disability, 100% of the Awarded Shares will become vested immediately
prior to (and contingent on) the occurrence of such death or Disability.
“Disability” means a mental or physical illness that entitles the Grantee to
receive benefits under the long-term disability plan of the Company, or if the
Grantee is not covered by such a plan, a mental or physical illness that renders
the Grantee totally and permanently incapable of performing the Grantee’s
services for the Company. Notwithstanding the foregoing, a Disability will not
qualify if it is the result of (A) a willfully self-inflicted injury or
willfully self-induced sickness; or (B) an injury or disease contracted,
suffered, or incurred while participating in a criminal offense. The
determination of Disability will be made by the Committee. The determination of
Disability for purposes of this Agreement shall not be construed to be an
admission of disability for any other purpose.

(d) Except as provided in Sections 2(b) and 2(c), upon cessation of the
Grantee’s service with the Company for any reason or for no reason (and whether
such cessation is initiated by the Company, the Grantee or otherwise): (i) any
Awarded Shares that have not, prior to such cessation, become vested will
immediately and automatically, without any action on the part of the Company, be
forfeited, and (ii) the Grantee shall have no further rights with respect to
those Awarded Shares.

(e) Solely for purposes of this Agreement, service with the Company shall be
deemed to include service with any subsidiary of the Company (for only so long
as such entity remains a subsidiary).

3. Escrow of Shares.

(a) Certificates evidencing the Awarded Shares issued under this Agreement shall
be held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) (or, if the Awarded Shares are not certificated, shall be
entered in the stock record books of the Company as held in escrow by the Escrow
Holder) until such Awarded Shares are vested in accordance with Section 2, at
which time, the Escrow Holder shall deliver such certificates representing the
Awarded Shares to the Grantee (or, if the Awarded Shares are not certificated,
the Awarded Shares shall be entered in the stock record books of the Company as
held and owned by the Grantee); provided, however, that no certificates for
Awarded Shares will be delivered to the Grantee (or, if the Awarded Shares are
not certificated, no transfer of the Awarded Shares will be entered in the stock
record books of the Company) until appropriate arrangements have been made with
the Company for the withholding or payment of any taxes that may be due with
respect to such Awarded Shares.

(b) If any of the Awarded Shares are forfeited by the Grantee under Section 2,
upon request by the Company, the Escrow Holder will deliver any stock
certificate(s) evidencing those Awarded Shares to the Company (or, if the
Awarded Shares are not certificated, such forfeiture will be entered in the
stock record books of the Company), and the Company will then have the right to
retain and transfer those Awarded Shares to its own name free and clear of any
rights of the Grantee under this Agreement or otherwise.



--------------------------------------------------------------------------------

(c) The Escrow Holder is hereby directed to permit transfer of the Awarded
Shares only in accordance with this Agreement or in accordance with instructions
signed by both parties hereto. In the event further instructions are reasonably
desired by the Escrow Holder, he or she will be entitled to conclusively rely
upon directions executed by a majority of the members of the Board. The Escrow
Holder will have no liability for any act or omissions hereunder while acting in
good faith in the exercise of his or her own judgment.

4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
vesting under Section 2, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the escrow contemplated by Section 3, deposited with the Escrow
Holder and will thereafter be included in the term “Awarded Shares” for all
purposes of the Plan and this Agreement.

5. Dividends and Distributions During Restricted Period. The Grantee will have
the right to receive dividends and distributions with respect to the Awarded
Shares; provided, however, that any cash dividends or distributions paid in
respect of the Awarded Shares while those Shares remain subject to forfeiture
will become vested and delivered to the Grantee only if and when the Awarded
Shares giving rise to such dividends or distributions become vested under
Section 2.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant, receipt or vesting of the Awarded Shares. The Grantee has reviewed with
the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The Grantee
understands that the Grantee (and not the Company) will be responsible for the
Grantee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

7. Restrictions on Unvested Awarded Shares. Except for the escrow described in
Section 3 or the forfeiture of Awarded Shares to the Company described in
Section 2, the Grantee may not sell, pledge, assign, encumber, hypothecate,
gift, transfer, bequeath, devise, donate or otherwise dispose of, in any way or
manner whatsoever, whether voluntary or involuntary, any legal or beneficial
interest in any of the Awarded Shares until the Awarded Shares become vested in
accordance with Section 2.

8. Legend. Share certificates evidencing Awarded Shares will bear the following
legend to be placed on all certificates evidencing any Awarded Shares (in
addition to any other legends that may be required to be placed on such
certificates pursuant to the Plan, applicable law or otherwise):

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE VASCO DATA
SECURITY



--------------------------------------------------------------------------------

INTERNATIONAL, INC. 1997 STOCK COMPENSATION PLAN, AS AMENDED, AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND VASCO DATA SECURITY INTERNATIONAL,
INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF
VASCO DATA SECURITY INTERNATIONAL, INC. AND WILL BE MADE AVAILABLE TO ANY
SHAREHOLDER WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.

Upon request by the Grantee, following vesting of the Awarded Shares pursuant to
Section 2, the Company will remove the legend from such vested Awarded Shares.

9. Rights of Grantee. Prior to the Awarded Shares becoming vested in accordance
with Section 2, with respect to the Awarded Shares, Grantee will have all of the
rights of a shareholder of the Company, including the right to vote the Awarded
Shares and the right to receive any distributions or dividends payable on
Shares, subject to the reinvestment and forfeiture provisions of the Plan and to
Sections 4 and 5.

10. Securities Laws. The Company may from time to time impose any conditions on
the Awarded Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3 adopted under the Securities and Exchange
Act of 1934 and otherwise complies with applicable rules and laws.

11. Recoupment of Awarded Shares. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the Company determines that the Grantee’s Wrongful
Act was a significant contributing factor to the Company or a subsidiary having
to restate all or a portion of its financial statements, all outstanding Awarded
Shares will immediately and automatically be forfeited and the Grantee shall
promptly repay to the Company any Common Stock, cash or other property paid in
respect of any Awarded Share during the Recoupment Period. For purposes of this
Section 11, the following terms have the following meanings:

(a) “Recoupment Period” means the period beginning on the date the financial
statements requiring restatement were originally released to the public or
submitted to the Securities and Exchange Commission (whichever is earlier) and
ending on the date the restated financial statements are filed with the
Securities and Exchange Commission.

(b) “Wrongful Act” (i) if defined in a then-current written employment agreement
between a Grantee and the Company (or a subsidiary), has the meaning assigned to
such term in such employment agreement, (ii) if not so defined, means any act
that constitutes, in the judgment of the Company, fraud, dishonesty, bad faith
or a felony towards the Company or any of its subsidiaries, any violation of the
Company’s Code of Ethics and Conduct (or any successor thereto), conviction of a
crime involving moral turpitude, entering into any contract or business
relationship causing diversion of business opportunity from the Company or any
of its subsidiaries (except with the prior written consent of the Board), or
willful and material neglect of the individual’s duties to the Company or any of
its subsidiaries 30 days after having received written notice thereof.



--------------------------------------------------------------------------------

12. Additional Awarded Shares Forfeiture Provisions. Notwithstanding anything in
the Plan to the contrary, if a Forfeiture Event occurs with respect to the
Grantee, each Awarded Share not then paid or settled will be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event. For
clarification, the Grantee is not prohibited from engaging in any activity,
including competing with the Company or a subsidiary. Rather, the non-occurrence
of a Forfeiture Event is a condition to the Grantee’s right to realize and
retain value from the Awarded Shares, and the consequences under this Agreement
if the Grantee engages in an activity giving rise to any such Forfeiture Event,
which Forfeiture Events are hereby acknowledged to be harmful to the Company,
are the forfeitures described in this Section 12. The Company and the Grantee
will not be precluded by this Section 12 or otherwise from entering into other
agreements concerning the subject mater of this Section 12.

“Forfeiture Event” means the occurrence of any of the following at any time
during a Grantee’s employment by the Company or a subsidiary or during the
one-year period following termination of such employment:

(a) The Grantee, acting alone or with others, with others, directly or
indirectly:

(i) Engages, either as employee, employer, consultant, advisor, or director, or
as an owner, investor, partner, or stockholder (unless the Grantee’s interest is
insubstantial), in any business in an area or region in which the Company or a
subsidiary conducts business at the date the event occurs, which is directly in
competition with a business then conducted by the Company or a subsidiary,
except for such engagement that is after a Change in Control and after the
Grantee’s termination of employment. A Grantee’s interest as a stockholder is
“insubstantial” if it represents beneficial ownership of less than five percent
of the outstanding class of stock, and a Grantee’s interest as an owner,
investor, or partner is “insubstantial” if it represents ownership, as
determined by the Committee it its discretion, of less than five percent of the
outstanding equity of the entity;

(ii) Induces any customer or supplier of the Company or a subsidiary with whom
the Grantee has had contacts or relationships, directly or indirectly, during
and within the scope of the Grantee’s employment, to curtail, cancel, not renew,
or not continue such customer’s or supplier’s business, with the Company or a
subsidiary; or

(iii) Induces, or attempts to influence, any employee of or service provider to
the Company or a subsidiary to terminate such employment or service.

The Committee will, in its discretion, determine which lines of business the
Company conducts on any particular date and which third parties may reasonably
be deemed to be in competition with the Company;



--------------------------------------------------------------------------------

(b) The Grantee discloses, uses, sells, or otherwise transfers, except in the
course of employment with or other service to the Company or a subsidiary, any
proprietary information of the Company or a subsidiary so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, or the Grantee makes statements or representations, or
otherwise communicates, directly or indirectly, in writing, orally, or
otherwise, or takes any other action which may, directly or indirectly,
disparage or be damaging to the Company or a subsidiary or their respective
officers, directors, employees, advisors, businesses or reputations, except, in
each case, as required by law or pursuant to legal process; and

(c) The Grantee fails to cooperate with the Company or a subsidiary by failing
to make himself or herself available to testify on behalf of the Company or a
subsidiary in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, or otherwise fails to assist the Company or
any subsidiary in any such action, suit, or proceeding by providing information
and meeting and consulting with members of management of, other representatives
of, or counsel to, the Company or such subsidiary, as reasonably requested.

13. General Provisions

(a) This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the purchase of the Awarded Shares and may
only be modified or amended in a writing signed by both parties.

(b) Any notice, demand or request required or permitted to be given by either
the Company or the Grantee pursuant to the terms of this Agreement must be in
writing and will be deemed given on the date and at the time delivered via
personal, courier or recognized overnight delivery service or, if sent via
telecopier, on the date and at the time telecopied with confirmation of delivery
or, if mailed, on the date five days after the date of the mailing (which must
be by registered or certified mail). Delivery of a notice by telecopy (with
confirmation) will be permitted and will be considered delivery of a notice
notwithstanding that it is not an original that is received. Any notice to
Grantee under this Agreement will be made to Grantee at the address listed in
the Company’s personnel files. If directed to the Company, any such notice,
demand or request will be sent to the Chairman of the Committee at the Company’s
principal executive office, or to such other address or person as the Company
may hereafter specify in writing. Any notice to the Escrow Holder will be sent
to the Company’s address, with a copy to the other party not sending the notice.

(c) The Company may condition delivery of certificates for Awarded Shares (or,
if the Awarded Shares are not certificated, the entry in the stock record books
of the Company of the transfer to the Grantee of the Awarded Shares) upon the
prior receipt from Grantee of any undertakings which it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws.

(d) The Grantee has received a copy of the Plan, has read the Plan and is
familiar with its terms, and hereby accepts the Awarded Shares subject to all of
the terms and provisions of the Plan, as amended from time to time. Pursuant to
the Plan, the Board and



--------------------------------------------------------------------------------

the Committee are authorized to interpret the Plan and to adopt rules and
regulations not inconsistent with the Plan as they deem appropriate. The Grantee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
the Plan.

(e) Neither this Agreement nor any rights or interest hereunder will be
assignable by the Grantee, the Grantee’s beneficiaries or legal representatives,
and any purported assignment in violation hereof will be null and void.

(f) Either party’s failure to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions, nor prevent that party thereafter from enforcing each and every
other provision of this Agreement. The rights granted both parties herein are
cumulative and will not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.

(g) The grant of Awarded Shares hereunder does not confer upon the Grantee any
right to continue in service with the Company or any of its subsidiaries.

(h) The Awarded Shares and any related dividends or distributions are intended
to be exempt from the requirements of Internal Revenue Code Section 409A.

(i) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of Delaware, without regard to the application of the
principles of conflicts or choice of laws.

(j) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which shall be deemed an original, and all
of which together shall be deemed to be one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement for
Restricted Shares on the      day of             , 20    .

 

VASCO DATA SECURITY INTERNATIONAL, INC. By:  

 

Its:  

 

 



--------------------------------------------------------------------------------

Exhibit A

“Performance Goal” means the Company’s achievement, for the Performance Period,
of a cumulative earnings per share of Common Stock, on a fully diluted basis, of
$    .

Awarded Shares:

Target number of Awarded Shares for 100% achievement of the Performance Goal:
            

The following table shows the number of Awarded Shares that will be earned and
become vested and will be payable to the Grantee based on achievement of the
Performance Goal at various levels:

 

Percentage Achievement of

Performance Goal

   Percentage of Awarded
Shares earned (as a
percentage of the target
number of Awarded
Shares)*    Number of Awarded Shares            

 

* The number of Awarded Shares that will be earned and become vested and payable
for achievement of performance levels between the stated Performance Goal
achievement percentages shall be interpolated.